FILED
                            NOT FOR PUBLICATION                                JUN 10 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: R2D2, LLC,                                No. 13-55029

              Debtor,                            D.C. No. 2:12-cv-05947-PSG


ARAMID ENTERTAINMENT FUND                        MEMORANDUM*
LIMITED and ARAMID
ENTERTAINMENT B.V.,

              Appellants,

 v.

RONALD N. TUTOR; et al.,

              Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                             Submitted June 1, 2015**
                               Pasadena, California



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: M. SMITH and N.R. SMITH, Circuit Judges and LAMBERTH,*** Senior
District Judge.

      This case was decided by the bankruptcy court on June 18, 2012, and

affirmed by the district court on December 21, 2012. On May 27, 2015, the

bankruptcy court dismissed the underlying bankruptcy cases and on May 28, 2015,

the bankruptcy court denied the Trustee’s emergency motions for stay pending

appeal of the bankruptcy cases dismissal orders. Because this appeal has now

become moot as a result of the dismissal of the underlying bankruptcy actions, we

dismiss.

      “A case is moot if the issues presented are no longer live and there fails to be

a ‘case or controversy’ under Article III of the Constitution. The test for mootness

of an appeal is whether the appellate court can give the appellant any effective

relief in the event that it decides the matter on the merits in his favor.” In re

Burrell, 415 F.3d 994, 998 (9th Cir. 2005) (internal citations and quotation marks

omitted).

      The issue on appeal in this case is whether the district court erred in

affirming the bankruptcy court’s order disallowing RICO, fraudulent inducement,

and alter-ego liability claims brought by Aramid Entertainment Fund Limited and

        ***
             The Honorable Royce C. Lamberth, Senior District Judge for the U.S.
District Court for the District of Columbia, sitting by designation.

                                           2
Aramid Entertainment B.V. (Aramid) in the underlying bankruptcy cases. As these

bankruptcy cases have now been dismissed, it would be impossible for this court to

grant Aramid any effective relief in the event that we were to decide the matter on

the merits in favor of Aramid. Even if we found that Aramid could in fact bring

these claims, it would be “impossible for the court to grant any effectual relief”

because the bankruptcy actions have been dismissed. See In re Pattullo, 271 F.3d

898, 901 (9th Cir. 2001). Accordingly, we DISMISS this appeal as moot.

      In light of the court’s dismissal, reached before and independent of the

stipulated motion to voluntarily dismiss the appeal filed by the Appellants and

Appellees on June 5, 2015, the stipulated motion to voluntarily dismiss the appeal

is DENIED as moot.


      DISMISSED.




                                          3